EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT THIS AGREEMENT, made and entered into as of January 3, 2008 (the “Effective Date”), by and among Royal Financial, Inc. (hereinafter referred to as “Royal Financial”), Royal Savings Bank (the “Bank” and together with Royal Financial, hereinafter the “Employer”), and Jodi A. Ojeda (hereinafter called the “Executive”). W I T N E S S E T HT H A T: WHEREAS, the Employer desires to employ the Executive as Senior Vice President and Chief Financial Officer; NOW, THEREFORE, in consideration of the mutual promises herein contained and subject to the conditions precedent set forth herein, the parties agree as follows: 1.Employment and Term. (a)Employment.Royal Financial shall, and shall cause the Bank to, employ, and the Bank shall employ, the Executive as the Senior Vice President and Chief Financial Officer, and the Executive shall so serve, for the term set forth in Paragraph1(b). (b)Term.The Executive’s employment under this Agreement shall commence on the Effective Date and extend through January 3, 2009, subject to the extension of such term as hereinafter provided and subject to earlier termination as provided in Paragraph7.The term of this Agreement shall automatically be extended for anadditional year as of January3, 2009 and each anniversary date thereof unless, no later than ninety (90) days prior to any such renewal date, either the Board of Directors of Royal Financial (the “Board”), or a duly authorized committee thereof, on behalf of the Employer, or the Executive gives written notice to the other, in accordance with Paragraph14, that the term of this Agreement shall not be so extended. 2.Duties and Responsibilities. (a)The duties and responsibilities of the Executive shall be of an executive nature as shall be required by the Employer in the conduct of its business.The Executive’s powers and authority shall be as prescribed by the by-laws of the Employer, if applicable, and shall include all those presently delegated to the Executive, together with the performance of such other duties and responsibilities as the Chief Executive Officer of the Employer may from time to time assign to the Executive not inconsistent with the Executive’s position(s) with the Employer.The Executive recognizes, that during the period of the Executive’s employment hereunder, the Executive owes an undivided duty of loyalty to the Employer, and agrees to devote the Executive’s entire business time and attention to the performance of said duties and responsibilities and to use the Executive’s best efforts to promote and develop the business of the Employer.Recognizing and acknowledging that it is essential for the protection and enhancement of the name and business of the Employer and the goodwill pertaining thereto, the Executive shall perform her duties under this Agreement professionally, in accordance with the applicable laws, rules and regulations and such standards, policies and procedures established by the Employer and the industry from time to time.The Executive will not perform any duties for any other business without the prior written consent of the Employer, but may engage in charitable, civic or community activities, provided that such duties or activities do not materially interfere with the proper performance of the Executive’s duties under this Agreement. (b)Notwithstanding that this Agreement provides for the employment of the Executive in the Executive’s capacity as Senior Vice President and Chief Financial Officer, nothing herein contained shall assure the Executive of, nor in any manner shall be construed to constitute an agreement by the Employer to the, continued employment of the Executive after the expiration or termination of this Agreement in such capacity or in any other capacity. 3.Base Salary.For services performed by the Executive for the Employer pursuant to this Agreement during the period of employment as provided in Paragraph1(b) hereof, the Employer shall pay the Executive a base salary at the rate of eighty-seven thousand dollars ($87,000) per year, payable in substantially equal installments in accordance with the Employer’s regular payroll practices.The Executive’s base salary (with any increases under this Paragraph 3) shall not be subject to reduction without the Executive’s written consent.Any compensation which may be paid to the Executive under any additional compensation or incentive plan of the Employer or which may be otherwise authorized from time to time by the Board (or an appropriate committee thereof) shall be in addition to the base salary to which the Executive shall be entitled under this Agreement.Executive’s base salary shall be subject to review from time to time, and the Employer may (but is not required to) increase the base salary as the Board, in its discretion, may determine. 4.Annual Bonuses.For each fiscal year during the term of employment, the Executive shall be eligible to receive a bonus in the amount, if any, as may be determined from time to time by the Board in its discretion. 5.Equity Incentive Compensation.During the term of employment hereunder, the Executive shall be eligible to participate in any equity-based incentive compensation plan or program adopted by the Employer. 6.Other Benefits.In addition to the compensation described in Paragraphs3, 4 and 5, above, the Executive shall also be entitled to the following: (a)Participation in Benefit Plans.The Executive shall be entitled to participate in such life insurance, disability, medical, dental, pension, profit sharing and retirement plans and other programs as may be made generally available from time to time by the Employer for the benefit of executives of the Executive’s level or its employees generally. (b)Vacation.The Executive shall be entitled to such number of days of vacation with pay during each calendar year during the period of employment in accordance with the Employer’s applicable personnel policy as in effect from time to time. (c)Executive Perquisites.The Employer shall furnish Executive with such perquisites as are provided from time to time by the Employer to its officers generally and are 2 suitable to the Executive’s position, adequate for the performance of the Executive’s duties hereunder, and reasonable in the circumstances. (d)Expense Reimbursement.The Employer shall reimburse the Executive for all reasonable expenses incurred by the Executive in performing services hereunder, which are incurred and accounted for in accordance with the Employer’s policies and procedures applicable thereto. 7.Termination.Unless earlier terminated in accordance with the following provisions of this Paragraph7, the Employer shall continue to employ the Executive and the Executive shall remain employed by the Employer during the entire term of this Agreement as set forth in Paragraph1(b).Paragraph8 hereof sets forth certain obligations of the Employer in the event that the Executive’s employment hereunder is terminated.Certain capitalized terms used in this Paragraph7 and in Paragraph8 hereof are defined in Paragraph7(d), below.In the event of termination of the Executive’s employment with the Employer for any reason, or if the Executive is required by the Board, the Executive agrees to resign, and shall automatically be deemed to have resigned, from any offices (including any directorship) the Executive holds with the Employer and/or any of its affiliates effective as of the termination date of the Executive’s employment hereunder, or, if applicable, effective as of a date selected by the Board; provided, however, that the foregoing resignation shall not prejudice or otherwise affect the Executive’s rights and obligations, if any, under this Agreement. (a)Death or Disability.Except to the extent otherwise provided in Paragraphs8, 11 and 12 with respect to death benefits and certain post-Date of Termination obligations of the parties, this Agreement shall terminate immediately as of the Date of Termination in the event of the Executive’s death or in the event that the Executive becomes Disabled (as hereinafter defined).The Board shall promptly give the Executive written notice of any such determination of the Executive’s Disability and of any decision of the Board to terminate the Executive’s employment by reason thereof.In the event of Disability, until the Date of Termination, the base salary payable to the Executive under Paragraph3 hereof shall be reduced dollar-for-dollar by the amount of disability benefits, if any, paid to the Executive in accordance with any disability policy or program of the Employer. (b)Discharge for Cause.In accordance with the procedures hereinafter set forth, the Board may discharge the Executive from the Executive’s employment hereunder for Cause (as hereinafter defined). Except to the extent otherwise provided in Paragraphs8, 11 and12 with respect to certain post-Date of Termination obligations of the parties, this Agreement shall terminate immediately as of the Date of Termination in the event the Executive is discharged for Cause.Any discharge of the Executive for Cause shall be communicated by a Notice of Termination to the Executive given in accordance with Paragraph14 of this Agreement. (c)Termination for Other Reasons.The Employer may discharge the Executive without Cause by giving written notice to the Executive in accordance with Paragraph14.The Executive may resign from the Executive’s employment with or without Good Reason, without liability to the Employer, by giving written notice to the Employer in accordance with Paragraph14 at least thirty (30)days prior to the Date of Termination; provided, 3 however, that no resignation shall be treated as a resignation for Good Reason unless the written notice thereof is given within sixty (60)days after the occurrence which constitutes “Good Reason” or during the ninety (90)day period described in the final sentence of Paragraph7(d)(vi); provided, further, that the Employer retains the right after proper notice of the Executive’s voluntary termination to require the Executive to cease the Executive’s employment immediately.Except to the extent otherwise provided in Paragraphs8, 11 and 12 with respect to certain post-Date of Termination obligations of the parties, this Agreement shall terminate immediately as of the Date of Termination in the event the Executive is discharged without Cause or resigns for any reason or no reason. (d)Definitions.For purposes of this Agreement, the following capitalized terms shall have the meanings set forth below: (i)“Accrued Obligations” shall mean, as of the Date of Termination, the sum of (A)the Executive’s base salary under Paragraph3 through the Date of Termination to the extent not theretofore paid, (B)the amount of any deferred compensation and other cash compensation accrued by the Executive as of the Date of Termination to the extent not theretofore paid, (C)any vacation pay, expense reimbursements and other cash entitlements accrued by the Executive as of the Date of Termination to the extent not theretofore paid, (D)any grants and awards vested or accrued under any equity-based incentive compensation plan or program and (E)all other benefits which have accrued as of the Date of Termination.For the purpose of this Paragraph7(d)(i), except as provided in the applicable plan, program or policy, amounts shall be deemed to accrue ratably over the period during which they are earned, but no discretionary compensation shall be deemed earned or accrued until it is specifically approved by the Board in accordance with the applicable plan, program or policy. (ii)“Cause” shall mean (A)the Executive’s willful and continued (for a period of not less than ten (10)business days after written notice thereof) failure to perform substantially the duties of her employment (other than as a result of physical and mental incapacity, or while on vacation); or (B)the Executive’s engaging in illegal conduct or gross misconduct which is materially and demonstrably injurious to the Employer; or (C)the Executive’s conviction of a felony involving moral turpitude; provided, however, that no act or omission by the Executive shall constitute Cause hereunder unless the Employer has given detailed written notice thereof to the Executive, and the Executive has failed to remedy such act or omission. (iii)“Change in Control” shall mean the occurrence of any one of the following events: (A)Any “person” (as such term is used in Sections13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than (i)a trustee or other fiduciary holding securities under an employee benefit plan of Royal Financial or any of its subsidiaries, or (ii)a corporation owned directly or indirectly by the stockholders of Royal Financial in substantially the same proportions as their ownership of stock of Royal Financial, is or becomes the “beneficial owner” (as defined in Rule13d-3 under said Act), directly or 4 indirectly, of securities of Royal Financial representing 25% or more of the total voting power of the then outstanding shares of capital stock of Royal Financial entitled to vote generally in the election of directors (the “Voting Stock”), provided, however, that the following shall not constitute a change in control:(1)such person becomes a beneficial owner of 25% or more of the Voting Stock as the result of an acquisition of such Voting Stock directly from Royal Financial, or (2)such person becomes a beneficial owner of 25% or more of the Voting Stock as a result of the decrease in the number of outstanding shares of Voting Stock caused by the repurchase of shares by Royal Financial, or (B)During any period of two consecutive years, individuals (the “Incumbent Board”), who at the beginning of such period constitute the Board, and any new director, whose election by the Board or nomination for election by Royal Financial’s stockholders was approved by a vote of at least two-thirds (2/3) of the directors then still in office who either were directors at the beginning of the period or whose election or nomination for election was previously so approved, cease for any reason to constitute a majority thereof, or (C)Consummation of a reorganization, merger or consolidation or the sale or other disposition of all or substantially all of the assets of Royal Financial (a “Business Combination”), in each case, unless (1)all or substantially all of the individuals and entities who were the beneficial owners, respectively, of the Voting Stock immediately prior to such Business Combination beneficially own, directly or indirectly, more than 50% of the total voting power represented by the voting securities entitled to vote generally in the election of directors of the corporation resulting from the Business Combination (including, without limitation, a corporation which as a result of the Business Combination owns Royal Financial or all or substantially all of Royal Financial’s assets either directly or through one or more subsidiaries) in substantially the same proportions as their ownership, immediately prior to the Business Combination of the Voting Stock of Royal Financial, and (2)at least a majority of the members of the board of directors of the corporation resulting from the Business Combination were members of the Incumbent Board at the time of the execution of the initial agreement, or action of the Incumbent Board, providing for such Business Combination; or (D)Approval by the stockholders of Royal Financial of a plan of complete liquidation or dissolution of Royal Financial. The Board has final authority to construe and interpret the provisions of the foregoing Paragraphs(A), (B), (C) and (D) and to determine the exact date on which a
